NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DANIEL L. SANDEFUR, DC #769451,              )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )      Case No. 2D18-713
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed August 23, 2019.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Daniel L. Sandefur, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.



LaROSE, MORRIS, and SLEET, JJ., Concur.